REVIEW of judgment affirming decision of Industrial Commission.
March 29, 1934, one Edward Clarke, employed by the City and County of Denver, and while in the course of his employment, was struck by lightning and instantly killed. His widow, Marie E. Clarke, his mother, Mary Clarke, and his sister, Norah Clarke, presented themselves before the Industrial Commission as dependents of deceased. The sole question was as to the person or persons properly dependent upon him and thus entitled to the award of workmen's compensation. June 16, 1934, the commission approved the order of its referee in denial of the widow's claim and making award to the mother. The widow was excluded on the ground she was voluntarily separated and living apart from her husband, and was not dependent in whole or in part on him for support. The sister was also excluded. June 20, 1934, the commission reviewed the matter, and again entered findings excluding the widow. The district court affirmed the decision of the Industrial Commission. The widow assigns error.
[1, 2]  The testimony was sharply contradictory. The commission resolved the issue adversely to the widow. There was competent and sufficient evidence to warrant that decision. We are concluded by the finding. "Each case must be determined on its own facts," we have said, "and when these are in dispute, the findings of the commission are final." New Jersey Co. v. Patterson,86 Colo. 580, 587, 284 P. 334. See, also, IndustrialCommission v. Oil Co., 93 Colo. 192, 24 P.2d 753;Public Service Co. v. Industrial Com., 89 Colo. 440,3 P.2d 799; Industrial Commission v. Elkas, 73 Colo. 475,216 P. 521.
We perceive no error. Let the judgment be affirmed.
MR. JUSTICE BUTLER, sitting for MR. CHIEF JUSTICE ADAMS, and MR. JUSTICE CAMPBELL concur. *Page 411